                                                                                                        FILED

                                                                                                    11/21/2019

                                                                                                Clerk, U.S. District Court
                                                                                                  District of Montana
                                                                                                   Great Falls Division
                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                VIOLATION:
                                           7353302
             Plaintiff,                    Location Code: M13

      vs.                                  ORDER

 BRETT J. HINES,

              Defendant.


      Based upon the United States' motion to accept the defendant's payment of

a $40 fine and $30 processing fee for violation 7353302 (for a total of$70), and for

good cause shown,

      IT IS ORDERED that the $70 fine ($40 fine and $30 processing fee) paid by

the defendant is accepted as a full adjudication of violation 7353302.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

December 5, 2019, is VACATED.

      DATED this 21stday of November, 2019.




                                             //
                                                  /   .
                                                          <~~
                                                                )      -·        '
                                                                             /·;"t,-"·- -
                                             \....._ __ "•~=foh~slon        -______   -------
                                                      United States Magistrate Judge
